Howell, J.
Plaintiff claims of defendant the sum of $2086 25, upon the following order:
“ New Orleans, May 20, 1865.
At sight, please pay to Ivír. Voinchá or order the net proceeds of eighteen bales of cotton I have iu your hands, nine bales of which are marked thus: ‘A Voinché,’ and nine hales marked ‘A. V.’
F. EDWARDS.
To C. A. Weed & Co.
New Orleans, comer Common and Tchoupitoulas streets. — The weight of the eighteen hales is 8200 pounds (Indorsed) New Orleans, May 20, 1865.
Pay to the order of Thomas C. Payan.
THOMAS C. PAYAN.”
The defendant answers, substantially, that he never had possession or control of tlie cotton; that it was shipped to his commission merchants, C. A. Weed & Co., without his knowledge or consent, by one Todd, who represented himself as his agent; that he never received the amount of its sale or that of his own cotton sold by said Weed & Co.; that he has instituted suit against them for said cotton, but is not responsible to plaintiff. From the judgment against him he has appealed.
A- careful examination of the evidence does not bring us to a .inferen t conclusion from that arrived at by the district judge.
After giving the above order, the plaintiff instituted suit against C. A. Weed & Co. for $17,000, value of one hundred and twenty-seven bales cotton, including the eighteen hales involved in this controversy, *196and introduced proof that lie liad, through one Todd, shipped said cotton to Weed & Co. in a lot of forty-one halos, on which, at a date after it was received by them, he was entitled to supplies to the amount of $700, besides what had been advanced. The order itself recognizes Ms control and ownership of the cotton, and the evidence introduced by Mm in this suit does not countervail his judicial admissions and the effect of the orders.
We will here remark that the ground for the motion to dismiss this appeal is insufficient.
Judgment affirmed.